Citation Nr: 1731576	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  14-16 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran reportedly served on active duty from June 1961 to December 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Oakland, California.

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.  At the hearing, he waived initial RO consideration of any new evidence related to his claim which the RO had not had the opportunity to review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, tinnitus is related to military noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of the claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In the current appeal, the Veteran contends that he has had tinnitus since 1963 as a result of excessive noise exposure while working as an aircraft mechanic in service (on his May 2014 VA Form 9, Appeal to Board of Veterans Appeals (substantive appeal), the Veteran recalled working on "B47's which is a four engine jet").  He states that he was exposed to noise "as a jet engine mechanic and from the tractor that pulls the planes", when he used no ear protection.  After service, the Veteran reported working as a carpenter in the construction industry and wearing ear protection starting in the 1980's.  He also reported using power tools and a wave runner after service, when he does not wear ear protection.  See February 2011 VA audiometric examination report and April 2017 Board hearing transcript.  

First, the Board must consider whether the Veteran was exposed to military noise.  In this regard, the Board notes that the Veteran's DD214, Armed Forces of the United States Report of Transfer or Discharge, shows that his military occupational specialty (MOS) was aircraft mechanic.  This evidence is consistent with his report of having been a jet engine mechanic and having been exposed to jet engine noise.  Accordingly, the Board finds that the Veteran's report of military noise exposure is consistent with the circumstances of his service, and the Board finds the Veteran had military noise exposure.

In addition, the Board finds that the Veteran currently has tinnitus.  The Veteran is competent to state that he has ringing in his ears.  Charles v. Principi, 16 Vet. App. 370 (2002). 

Thus, the only question remaining is whether the Veteran's current tinnitus is related to his military noise exposure.

The Veteran's substantive appeal includes his assertion that his "experience as a jet mechanic while in the Air Force was the start of [his] hearing loss/tinnitus" and his hearing testimony notes his recollection that it started "a long time" ago.  

The February 2011 VA audiometric examination report notes that the Veteran reported "in the 60's" as the date of onset of bilateral tinnitus and the opinion section of the examination report notes the date of onset as 1963.  The examiner opined that it is "not likely that tinnitus is due to acoustic trauma during military service" because "[t]innitus associated with noise exposure is generally noticed at or shortly after time of exposure" and "[t]here is no complaint or report of tinnitus in [the Veteran's] discharge files."  The examination report does not reflect adequate acknowledgment of the Veteran's lay account of onset in service and continuity since.  Therefore, this opinion cannot be found adequate and dispositive.. 

The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  While there are no complaints of, or treatment for, tinnitus noted in his service treatment records, the Board observes that ringing or buzzing in the ears, while annoying, might not be a complaint that is readily reported.  The Veteran has attributed the tinnitus to noise exposure in service, which is conceded, and has reported that tinnitus began during service and has persisted since discharge.  His assertion that tinnitus began during service is consistent with the circumstances of his service. 

Accordingly, resolving reasonable doubt in the Veteran's favor, as required, the Board is led to conclude that his tinnitus is due to conceded noise exposure in service.  The requirements for establishing service connection are met; service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim of service connection for hearing loss.  

The Veteran claims service connection for hearing loss is warranted because it began in service and has persisted.  As noted above, traumatic noise exposure in service is conceded because the Veteran served as an aircraft mechanic (and the decision above grants service connection for tinnitus based such traumatic military noise exposure).

A February 2011 VA audiology examination report includes the opinion that the Veteran's hearing loss is less likely as not a result of military noise exposure because his hearing was normal at discharge, he is 70 years old and had post service noise exposure without the use of ear protection for the first 20 years.  This opinion is inadequate as it relies on "normal" hearing at separation as rationale for the conclusion that hearing loss is not related to service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In addition, the opinion does not reflect consideration of the Veteran's competent assertions of experiencing hearing loss since working as a jet mechanic in service.  As such, an addendum opinion that addresses the Veteran's lay statements concerning the onset of his symptoms of hearing loss is needed before the Board can adjudicate his claim.  On remand, updated treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After completion of the development requested in paragraph 1, the AOJ should obtain a clinical opinion as to whether it is as likely as not that the Veteran's bilateral hearing loss disability is causally related to his active military service, including acknowledged acoustic trauma.  The examiner should discuss the Veteran's frequency and threshold levels on service enlistment and separation.  The examiner is asked to specifically consider and address as necessary the impact of the Veteran's in-service noise exposure, take into consideration the lay statements (from the Veteran, his family and friends) of record concerning the onset of hearing loss and the fact that the Veteran is service-connected for tinnitus. 

The Board advises the examiner that the absence of an in-service complaint of hearing loss is not always fatal to a service connection claim.  Evidence of a current hearing loss diagnosis and a medically sound basis for attributing that disability to service where there is credible evidence of acoustic trauma due to significant noise exposure in service, may serve as a basis for a grant of service connection for hearing loss.

The audiologist should provide an adequate rationale for any opinion provided. 

If the audiologist cannot render an adequate rationale without an examination, schedule the Veteran for such.

3.  Thereafter, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


